Exhibit 10.4

 
THIS AMENDING AGREEMENT is made as of the 1st day of June, 2013.


AMONG:
HAIR RESEARCH AND SCIENCE EST. a Seller incorporated under the laws of the
Principality of Lichtenstein and with its principal offices at Rätikonstrasse
13, 9490 Vaduz, Liechtenstein;

(hereinafter called, the "Seller")


AND:
BIOLOGIX HAIR SCIENCE LTD., a company incorporated under the laws of Barbados
and with its principal offices at The Business Center, Upton, St. Michael,
Barbados;


(hereinafter called, the "Purchaser")


WHEREAS:
 
A.
the Seller and the Purchaser have previously entered into a certain intellectual
property purchase and sale agreement dated for reference April 10, 2012, as
amended on August 1, 2012 and then on November 30, 2012 (collectively, the
"Purchase Agreement"), which Purchase Agreement incorporated the Convertible
Grid Promissory Note dated for reference April 10, 2012 (the “Convertible
Note”); and

 
B.
the Seller and the Purchaser now wish to make certain amendments to the
provisions of the Purchase Agreement and the Convertible Note.

 
NOW THEREFORE THIS AMENDING AGREEMENT WITNESSETH that in consideration for the
premises and mutual covenants and agreements herein contained, and for other
good and valuable consideration, the receipt and sufficiency of which is also
hereby acknowledged by each of the parties hereto, the parties hereto hereby
agree as follows:
 
1.
All capitalized terms not otherwise defined herein shall have the meanings set
out in the Purchase Agreement, as applicable.

 
2.
Upon execution of this Amending Agreement, Biologix Hair Inc., a Nevada
corporation, shall pay $750,000, by way of issuance of 300,000 restricted common
shares of Biologix Hair Inc., at a deemed price of USD$2.50 per share, to the
Seller.

 
 
1

--------------------------------------------------------------------------------

 
 
3.
Section 3.1 of the Purchase Agreement is deleted in its entirety and is replaced
with the following:

 
“Section 3.1          Purchase Price. In full consideration of all rights and
title and interest granted to Purchaser hereunder, and in consideration of
Seller’s representations, warranties and covenants hereunder, the Purchaser
agrees to deliver and pay to the Seller the following:
 
 
(i)
US$100,000 upon execution of this Agreement by the parties;

 
 
(ii)
500,000 common shares of Biologix Hair Inc. (a company incorporated under the
laws of the State of Florida with its principal offices at 82 Avenue Road,
Toronto, Ontario  M5R 2H2), valued at US$1 per common share, which shares shall
be issued on or before June 6th, 2012 pursuant to the a share subscription
agreement in the form attached hereto as Schedule “E”;

 
 
(iii)
US$500,000 on or before June 30, 2012; and

 
 
(iv)
US$10,099,385 in the form of a promissory note (the “Promissory Note”) granted
to the seller in the form attached hereto as Schedule “C” and for which full
payment together with accrued and unpaid interest shall be due and be paid in
full on or before May 31, 2013.”

 
4.
Schedule “C” (Convertible Grid Promissory Note dated for reference April 10,
2012) of the Purchase Agreement is deleted in its entirety and is replaced with
the Promissory Note attached hereto as Exhibit 1.

 
5.
The Subscription Agreement between Biologix Hair Inc. and the Seller attached
hereto as Exhibit 2 shall be incorporated into the Purchase Agreement as
Schedule “E”.

 
6.
In all other respects the terms and conditions of the Purchase Agreement shall
continue in full force and effect and the Purchaser hereby agrees and confirms
that the Purchase Agreement is in good standing and that the Seller is not in
default of any of its obligations under the Purchase Agreement.

 
7.
Each of the parties hereto agrees to do and/or execute all such further and
other acts, deeds, things, devices, documents and assurances as may be required
in order to carry out the true intent and meaning of this Amending Agreement.

 
8.
This Amending Agreement shall enure to the benefit of and be binding upon the
parties hereto and each of their successors and permitted assigns, as the case
may be.

 
9.
This Amending Agreement may be executed in counterparts and by electronic or
facsimile transmission, each of which shall be deemed to be an original and all
of which shall constitute one and the same document.

 
[SIGNATURE PAGES TO FOLLOW]
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amending Agreement as
of the day and year first above written.
 
BIOLOGIX HAIR SCIENCE LTD.
            By: /s/ David Csumrik      
David Csumrik
   
Its: 
President and Director            
HAIR RESEARCH AND SCIENCE EST.
            By: /s/ Renzo Zanolari, lic.iur      
Renzo Zanolari, lic.iur
   
Its: 
Director    

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT 1 TO AMENDING AGREEMENT DATED June 1, 2013
 
SCHEDULE “C”
 
PROMISSORY NOTE
 
USD$10,099,385.00 DATE: May 31, 2013
 
1.
Promise to Pay

 
FOR VALUE RECEIVED Biologix Hair Science Ltd. (together with its successors, the
“Borrower”) unconditionally promises to pay to Hair Research And Science Est.
(the “Lender”), its successors (including any successor by reason of
amalgamation) and assigns, or to its order in lawful money of the United States
of America, the amount of TEN  MILLION NINETY-NINE THOUSAND THREE HUNDRED
EIGHTY-FIVE DOLLARS ($10,099,385.00) (the “Principal Amount”) together with
interest on the Principal Amount outstanding from time to time under this
promissory note (this “Note”). The Principal Amount outstanding together with
accrued and unpaid interest shall be due and be paid in full on or before May
31, 2013 (the “Maturity Date”).
 
Capitalized terms used but not defined herein have the meanings given in the
Intellectual Property Purchase and Sale Agreement dated April 10, 2012 between
the Borrower and the Lender (the “Purchase Agreement”).
 
2.
Interest

 
The Principal Amount outstanding shall bear interest from and including the date
hereof at the rate of 7% per annum (calculated on the basis of a year of 365
days). Such interest shall be calculated and accrue daily and shall be payable
(without compounding) June 1, 2013.  In the case where there is any Principal
Amount is outstanding after December 31, 2013, the Principal Amount outstanding
after December 31, 2013 shall bear interest at the rate of 12% per annum
(calculated on the basis of a year of 365 days).  Further, in the case where
there is any Principal Amount is outstanding after March 31, 2014, the Principal
Amount outstanding after March 31, 2013 shall bear interest at the rate of 24%
per annum (calculated on the basis of a year of 365 days).
 
3.
Criminal Rate of Interest

 
In no event shall the aggregate interest payable to the Lender under this Note
exceed the effective annual rate of interest lawfully permitted under the law of
Liechtenstein or any other law applicable to the Seller or the
Borrower.  Further, if any payment, collection or demand pursuant to this Note
in respect of such interest is determined to be contrary to any provisions of
applicable laws, such payment, collection, or demand shall be deemed to have
been made by mutual mistake of the Lender and the Borrower and such “interest”
shall be deemed to have been adjusted with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be so prohibited by
law or so result in the receipt by the Lender of interest at a rate not in
contravention of applicable law.
 
4.
Interest Rate

 
Each interest rate which is calculated under this Note on any basis other than a
full calendar year (the “deemed interest period”) is equivalent to a yearly rate
calculated by dividing such interest rate by the actual number of days in the
deemed interest period, then multiplying such result by the actual number of
days in the calendar year (365 or 366).
 
5.
Covenants

 
(a)           Corporate Existence. Each of the Borrower and Borrower Parent
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence. Each of the Borrower and Borrower
Parent shall cause each of its subsidiaries to preserve and keep in full force
and effect its corporate, partnership or other existence, in each case, except
as would not otherwise have a material adverse effect on the business, assets,
operations, condition, financial or otherwise, of the Borrower or Borrower
Parent, and their respective subsidiaries, taken as a whole.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Ranking. The Borrower shall not permit any of its subsidiaries to
guarantee or otherwise be liable for, directly or indirectly, any indebtedness
for borrowed money unless such subsidiary shall provide a guarantee of the
obligations of the Borrower hereunder. The Borrower shall not and shall not
permit any of its subsidiaries to, directly or indirectly, create, incur, assume
or suffer to exist any lien that secures obligations under any indebtedness for
borrowed money (including any guarantee in respect thereof) unless the
obligations of the Borrower hereunder (and the obligations of any subsidiary
under any guarantee provided in connection herewith) rank in subordination to
this Note.
 
(c)           Fundamental Changes. The Borrower shall not, and shall not permit
any of its subsidiaries to, enter into any transaction whereby all or
substantially all of the assets of the Borrower and its subsidiaries (determined
on a consolidated basis) would become the property of any other person (whether
by way of reorganization, merger, amalgamation, arrangement, consolidation,
transfer, sale or otherwise).
 
6.
Application of Payments

 
Any payments in respect of amounts due under this Note shall be applied first in
satisfaction of any accrued and unpaid interest, and then to the Principal
Amount outstanding.
 
7.
Waiver by the Borrower

 
The Borrower waives demand, presentment for payment, notice of non-payment,
notice of dishonour, notice of acceleration, and notice of protest of this Note.
 
8.
No Waiver by the Lender

 
Neither the extension of time for making any payment which is due and payable
under this Note at any time or times, nor the failure, delay, or omission of the
Lender to exercise or enforce any of its rights or remedies under this Note,
shall constitute a waiver by the Lender of its right to enforce any such rights
and remedies subsequently.  The single or partial exercise of any such right or
remedy shall not preclude the Lender’s further exercise of such right or remedy
or any other right or remedy.
 
9.
Transfer

 
This Note, including all rights and obligations associated hereunder, shall be
transferable at the Holder’s option, in whole or in part, subject to applicable
securities law; provided that the Borrower shall not be liable for any
additional costs that may be associated or incurred in connection with the
transfer, including without limitation any withholding taxes.
 
Not later than 5 business days after notice to the Borrower from the Holder of
its intention to make such transfer or exchange is received by the Borrower and
without expense to the Holder, except for any transfer or similar tax which may
be imposed on the transfer or exchange, the Borrower shall issue in exchange
therefor another note or notes for the same aggregate principal amount as the
unpaid principal amount of this Note so surrendered, having the same maturity
and rate of interest, containing the same provisions and subject to the same
terms and conditions as this Note so surrendered. If the Holder proposes to
transfer this Note in part, the Borrower shall issue a note or notes for the
aggregate principal amount to be transferred, on the same basis noted in the
preceding sentence, and issue a replacement note for the part not transferred to
the Holder. Each new Note shall be made payable to such person or persons, or
transferees, as the holder of such surrendered Note may designate, and such
transfer or exchange shall be made in such a manner that no gain or loss of
principal or interest shall result therefrom. The Borrower may elect not to
permit a transfer of this Note if it has not obtained reasonable assurances that
such transfer is exempt from the prospectus and registration requirements under
applicable securities law.
 
 
5

--------------------------------------------------------------------------------

 
 
10.
Notices

 
Any notice or other communication that is required or permitted to be given
pursuant to this Note shall be in writing and will be validly given if delivered
in person (including by courier service) or transmitted by electronic delivery
as follows:
 
if to the Lender:
Hair Research And Science Est.,
Rätikonstrasse 13,
9490 Vaduz,
Liechtenstein
Attention:                      Renzo Zanolari, lic.iur
E-mail:                            enzo.zanolari@audax.li
       
if to the Borrower:
Biologix Hair Science Ltd.,
The Business Center, Upton,
St. Michael, Barbados
 
Attention:                      David Csumrik
E-mail:                            david@longview.bb
       
If to the Borrower Parent
Biologix Hair Inc.,
82 Avenue Road
Toronto, Ontario
Canada M5R 2H2
 
Attention:                      Ron Holland
E-mail:                             rh@biologixhair.com
       
And in all instances with a copy to:
           
W.L. Macdonald Law Corporation
4th Floor - 570 Granville Street,
Vancouver British Colombia,
Canada  V6C 3P1
 
Fax: 604.681.4760
Email: wmacdonald@wlmlaw.ca
 



 
Any such notice or other communication will be deemed to have been given and
received on the day on which it was delivered or transmitted by electronic
delivery (or, if such day is not a Business Day, on the next following Business
Day). Any party may at any time change its address for service from time to time
by giving notice to the other parties in accordance with this Section.  For the
purposes of this Note, “Business Day” means any day, other than a Saturday or
Sunday, on which banks in Liechtenstein are open for commercial banking business
during normal banking hours.
 
 
6

--------------------------------------------------------------------------------

 
 
11.
Governing Law and Successors

 
This Note is made under and shall be governed by and construed in accordance
with the laws of Liechtenstein, and shall enure to the benefit of the Lender and
its successors (including any successor by reason of amalgamation) and assigns,
and shall be binding on the Borrower and its successors (including any successor
by reason of amalgamation) and permitted assigns.
 

  BIOLOGIX HAIR SCIENCE LTD.
as Borrower      
By:
/s/ David Csumrik
   
Name: David Csumrik
   
Title:   President and Director

 

 
BIOLOGIX HAIR INC.
as Borrower Parent
       
By:
/s/ Ronald Holland
   
Name: Ron Holland
   
Title:   Chief Executive Officer and Chairman

 
Acknowledged and agreed this 31st day of May, 2013.
 

 
HAIR RESEARCH AND SCIENCE EST.,
as Lender
     
By:
/s/ Renzo Zanolari
   
Name: Renzo Zanolari, lic.iur
   
Title: Director

 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
ASSIGNMENT FORM
 
TO:
BIOLOGIX HAIR SCIENCE LTD.  (the “Borrower”)

 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following person all rights of the undersigned pursuant to the promissory note
issued by the Borrower dated May 31, 2013.
 

Name of Assignee:               Address:                      

 
and the undersigned hereby irrevocably constitutes and appoints such assignee to
be the lawful attorney of the undersigned to transfer such rights to the Note on
the books of the Borrower, with full power of substitution.
 
The undersigned hereby certifies that the transfer of these securities is not
being made in any public offering and: (a) that the transferee is an “accredited
investor”, as such term is defined in Rule 501(a) of the United States
Securities Act of 1933.
 
Date:  _________________
 

       
 
        Name:               Title (if applicable):                Address:    

 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT 2 TO AMENDING AGREEMENT DATED June 1, 2013
 
SCHEDULE “E”
 
Subscription Agreement for 500,000 Common Shares of Biologix Hair Inc.
 
(See Attached)
 
 
9

--------------------------------------------------------------------------------